DETAILED ACTION
This action is in response to applicant’s amendment filed on 7/15/2021.  Claims 1-20 are still pending in the present application.  This Action is made FINAL. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11, 12, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kravets (US 2019/0146075) in view of Zhang (US 2014/0140435) and further in view of Laidig (US 2012/0051000).
Referring to claim 7, Kravets discloses an Information Handling System (IHS) (FIG. 1, FIG. 2A, 3A and Par. 26, 77, “devices 304”. Note that the in FIG. 2A,the beamformee is a device that can be located any of the devices in figure 3A. The beamformee and the devices in figure 3A is equivalent to the information handling system), comprising:
a processing system (Par. 77, “processors in the same computing device”); and
a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a controller engine (FIG.3A, Par. 77, “The memory storing the data executed by the data processing apparatus may be co-located with the data processing apparatus (e.g., a computing device executing instructions stored in memory of the same computing device),”) that is configured to:

use, in response to receiving the wireless advertisement of the connection of the transceiver device to the port that is coupled to the processing system, the wireless communication system to establish a wireless session with the transceiver device (FIG. 2A, step 204. Par. 53, lines 1-5, “in response to receiving a wireless signal from a first device, a second device computes a feedback matrix or other beamforming dynamic information”. Note that in FIG. 2A, the device 220 receives wireless signal in step 202 and in response to the signal transmits response back in step 204, thus, it establishes a wireless communication session with the transceiver device (beamformer));
retrieve, via the wireless session, configuration information from the transceiver device (FIG. 2A, and Par. 45, “to generate and transmit beamforming information from one wireless device to another wireless device”, Par. 53, lines 1-4, “in response to receiving a wireless signal from a first device, a second device computes a feedback matrix or other beamforming dynamic information. For example, the second 
	Although, Kravets’ performing calculating feedback matrix and steering matrix causes antenna port configuration so that the antennas transmit and receive according to the beamforming information, However, Kravets is not relied on for disclosing “configure, using the configuration information, the port for operation with the transceiver device.”
	In an analogous art, Zhang discloses configuring, using the configuration information, the port for operation with the transceiver device (Par. 64, 49, “upon receiving a configuration command, configures antenna ports of the antenna 0 and the antenna 1 as an antenna port 0, and configures antenna ports of the antenna 2 and the antenna 3 as an antenna port 1; left multiplies the first beamforming vector w.sub.1 by [s.sub.1,s.sub.2] and left multiplies the second beamforming vector”.  Note that antenna ports are configured using the configuration information).
	It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Kravets by incorporating the teachings of Zhang for the purpose of allowing the antennas to transmit and receive at specific beamforming information, so that antennas would be directed to receive to signals that are directed to it, and thus, using resources efficiently and receiving robust signals with minimum interference. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

The above combination is not relied on for disclosing the transceiver device includes a transceiver chassis and the transceiver is physically connected to the port.
	In an analogous art, Laidig discloses a transceiver device includes a transceiver chassis and the transceiver is physically connected to the port (FIG. 6, 14-15 and Par. 26,, “chassis associated with an example housing of a transceiver,”, note that chassis houses the transceiver and provides a physical connection 640 to a port).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination incorporating the teachings of Laidig for the purpose of protecting the transceiver device with a protective housing capability of a chassis. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 11, the combination of Kravets/Zhang/Laidig discloses the IHS of claim 7, wherein the controller engine is configured to: provide, via the wireless session, configuration information on the transceiver device (Kravets, FIG. 2A, and Par. 45 “in response to receiving a wireless signal from a first device, a second device computes a feedback matrix or other beamforming dynamic information. For example, the second device may compute an H-matrix and/or V-matrix. The H-matrix, e.g. H.sub.k, and V-matrix (or matrix V), e.g. V.sub.k, are described above”. Note that the beamformee receives beamforming information from the beamformer via receiver 222, this beamforming information is used for configuration of the beamformee ports, thus, it is the configuration information provided on the transceiver device. Also see Zhang, Par. 64, receiving a configuration command, configures antenna ports of the antenna ).
Referring to claim 12, the combination of Kravets/Zhang/Laidig discloses the IHS of claim 11, and further discloses the providing the configuration information on the transceiver device includes providing a setting on at least one subsystem in the transceiver device (see Zhang, Par. 64, “receiving a configuration command, configures antenna ports of the antenna”, note that the configuration information configures 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Kravets by incorporating the teachings of Zhang for the purpose of setting the antenna ports for beamforming, and allowing the antennas to transmit and receive at specific beamforming information, so that antennas would be directed to receive to signals that are directed to it, and thus, using resources efficiently and receiving robust signals with minimum interference. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims 14, 18 and 19 recite features analogous to the features of claims 7, 11 and 12 respectively, except that claims 14, 18 and 19 are method claims and claims 7, 11 and 12 are system claims. The method claims 14, 18 and 19 are broader in scope and does not have the hardware details of system claims. Therefore, they are rejected for the same reasons as set forth above in the rejection of claims 7, 11 and 12 
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kravets (US 2019/0146075) in view of Zhang (US 2014/0140435), in view of Laidig (US 20120051000), and further in view of Bronsnan (US 2002/0165023).
Referring to claim 13, the combination of Kravets/Zhang/Laidig discloses the IHS of claim 7.
The combination is not relied on for retrieving the configuration information from an Electronically Erasable Programmable Read Only Memory (EEPROM) subsystem that is included in the transceiver device.
Bronsnan discloses retrieving the configuration information from an Electronically Erasable Programmable Read Only Memory (EEPROM) subsystem that is included in the transceiver device (Par. configuration information for each port from data stored in the EEPROM 522.”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Brosnan, as claimed, so that the configuration information is stored in well-known storing system. Further, because EEPROM allows storing and modifying the stored configuration information. This would all modifying configuration information. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 20 recites features analogous to the features of claim 13, except that claim 20 is a method claim and claim 13 is a system claims. The method claim is broader in scope and does not have the hardware details of system claim. Therefore, it is rejected for the same reasons as set forth above.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kravets (US 2019/0146075) in view of Zhang (US 2014/0140435), further in view of Laidig (US 20120051000) and further in view of Netsu (US 2017/0222546).
Referring to claim 8, the combination of Kravets/Zhang/Laidig discloses the IHS of claim 7.
However, the combination is not relied on for detecting a connection of the transceiver device to the port and, in response, provide power to the port.
In an analogous art, Netsu discloses detecting a connection of the transceiver device to the port and, in response, provide power to the port (Par. 54, “the power supply circuit may include a configuration in which a connection detecting circuit which detects whether or not a connector is connected to the third connection port is provided and when the connection detecting circuit detects that the connector is connected to the third connection port, the power supply circuit starts supplying of power to the third connection port”).

Claim 15 recites features analogous to the features of claim 8, except that claim 15 is a method claim and claim 8 is a system claims. The method claim is broader in scope and does not have the hardware details of system claim. Therefore, claim 15 is rejected for the same reasons as set forth above.
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kravets (US 2019/0146075) in view of Zhang (US 2014/0140435) further in view of Laidig (US 20120051000), and further in view of Ramirez (US 2019/0280514).
Referring to claim 9, the combination of Kravets/Zhang/Laidig discloses the IHS of claim 7.
The combination is not relied on for wirelessly provide a port identifier for the port to the transceiver device when the transceiver device is connected to the port.
In an analogous art, Ramirez discloses a wireless identification system configured to wirelessly provide a port identifier for the port to the transceiver device when the transceiver device is connected to the port (Ramirez, Par. 29, “controller 132 may send the port identifier 176 associated with the port 172 to the computing platform 104”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Ramirez, as claimed, so that the port identifier is known to the transceiver device, for the purpose of allowing the transceiver device to direct its communications towards that port specifically. Further to use the port identifier in the port configuration process. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kravets (US 2019/0146075) in view of Zhang (US 2014/0140435) further in view of Laidig (US 20120051000), and further in view of Ramirez (US 2019/0280514).
Referring to claim 1, Kravets disclose a transceiver device port configuration and monitoring system (FIG. 1, FIG. 2A, 3A and Par. 26, 77, “devices 304”. Note that the in FIG. 2A,the beamformee is a device that can be located any of the devices in figure 3A), comprising:
a networking device including a networking device wireless communication system, a port, and a wireless identification system associated with the port (FIG. 1, FIG. 2A, 3A and Par. 26, note that the beamformee and the devices in figure 3A is equivalent to the information handling system); and
a transceiver device including a wireless reader system (Par. 41, lines 2-4, “signal(s) received at the receiver 222”, note that the beamformer device is the equivalent to the transceiver device)
and a transceiver device wireless communication system that the transceiver device is configured to use to wirelessly advertise the connection of the transceiver device to the port (FIG. 2A and 2B, 4A, and Par. 7, “a transmitter and a receiver”. Par. 27, “transmitter 212” ), wherein the networking device is configured to: use, in response to receiving the wireless advertisement of the connection of the transceiver device to the port (FIG. 2A, step 202, FIG. 10 step 1002, “receive wireless signal from central controller”. Par. 41, lines 2-4, “signal(s) received at the receiver 222”, note that the beamformer device is the equivalent to the transceiver device), a wireless advertisement of a connection of the transceiver device to a port that is coupled to the processing system (FIG. 2B, 2A, Par. 40, “beamformee 220 receives the signal 202 using the receiver 222”, “the receiver 222 may include a radio subsystem 223, a baseband subsystem 225, and multiple antennas 227 as shown in FIG. 2B”. Note in figure 2B wireless signals are transmitted to antenna ports 227 of the device 222. The antenna ports are equivalent to the claimed ports. With regards to 
the networking device wireless communication system to establish a wireless session with the transceiver device (FIG. 2A, step 204. Par. 53, lines 1-5, “in response to receiving a wireless signal from a first device, a second device computes a feedback matrix or other beamforming dynamic information”. Note that in FIG. 2A, the device 220 receives wireless signal in step 202 and in response to the signal transmits response back in step 204, thus, it establishes a wireless communication session with the transceiver device (beamformer));
retrieve, via the wireless session, configuration information from the transceiver device (FIG. 2A, and Par. 45, “to generate and transmit beamforming information from one wireless device to another wireless device”, Par. 53, lines 1-4, “in response to receiving a wireless signal from a first device, a second device computes a feedback matrix or other beamforming dynamic information. For example, the second device may compute an H-matrix and/or V-matrix. The H-matrix, e.g. H.sub.k, and V-matrix (or matrix V), e.g. V.sub.k, are described above”. Note that the beamformee receives beamforming information from the beamformer via receiver 222, and then it computes channels state information via box 224 and calculates feedback matrix via box 226. Here, the forming information received by the beamformee is equivalent to the claimed configuration information because the beamforming information is used to configure the antenna port to adjust its transmitting configuration according to the beamforming information).

	In an analogous art, Zhang discloses configuring, using the configuration information, the port for operation with the transceiver device (Par. 64, 49, “upon receiving a configuration command, configures antenna ports of the antenna 0 and the antenna 1 as an antenna port 0, and configures antenna ports of the antenna 2 and the antenna 3 as an antenna port 1; left multiplies the first beamforming vector w.sub.1 by [s.sub.1,s.sub.2] and left multiplies the second beamforming vector”.  Note that antenna ports are configured using the configuration information).
	It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Kravets by incorporating the teachings of Zhang for the purpose of allowing the antennas to transmit and receive at specific beamforming information, so that antennas would be directed to receive to signals that are directed to it, and thus, using resources efficiently and receiving robust signals with minimum interference. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
The above combination is not relied on for disclosing the transceiver device includes a transceiver chassis and the transceiver is physically connected to the port.
	In an analogous art, Laidig discloses a transceiver device includes a transceiver chassis and the transceiver is physically connected to the port (FIG. 6, 14-15 and Par. 26, “chassis associated with an example housing of a transceiver”, note that chassis houses the transceiver and provides a physical connection 640 to a port).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination incorporating the teachings of Laidig for the purpose of protecting the transceiver device with a protective housing capability of a chassis. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
	The combination of Kravets/Zhang/Laidig is not relied on for disclosing retrieving a port identifier for the port from the wireless identification system when the transceiver device is connected to the port. 
In an analogous art, Ramirez discloses retrieving a port identifier for the port from the wireless identification system when the transceiver device is connected to the port ( (Ramirez, Par. 29, “controller 132 may send the port identifier 176 associated with the port 172 to the computing platform 104”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Ramirz, as claimed, so that the port identifier is known to the transceiver device, for the purpose of allowing the transceiver device to direct its communications towards that port specifically. Further to use the port identifier in the port configuration process. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 5, the combination of Kravets/Zhang/Laidig/Ramirez discloses system of claim 1, wherein the networking device is configured to: provide, via the wireless session, configuration information on the transceiver device (Kravets, FIG. 2A, and Par. 45 “in response to receiving a wireless signal from a first device, a second device computes a feedback matrix or other beamforming dynamic information. For example, the second device may compute an H-matrix and/or V-matrix. The H-matrix, e.g. H.sub.k, and V-matrix (or matrix V), e.g. V.sub.k, are described above”. Note that the beamformee receives beamforming information from the beamformer via receiver 222, this beamforming information is used for configuration of the beamformee ports, thus, it is the configuration information provided on the transceiver device. Also see Zhang, Par. 64, receiving a configuration command, configures antenna ports of the antenna).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kravets (US 2019/0146075) in view of Zhang (US 2014/0140435), in view of Laidig (US 20120051000), and further in view of Ramirez (US 2019/0280514), and further in view of Netsu (US 2017/0222546).
Referring to claim 2, the combination of Kravets/Zhang/Laidig/Ramirez discloses system of claim 1, however, the combination is not relied on for detecting a connection of the transceiver device to the port and, in response, provide power to the port.
In an analogous art, Netsu discloses detecting a connection of the transceiver device to the port and, in response, provide power to the port (Par. 54, “the power supply circuit may include a configuration in which a connection detecting circuit which detects whether or not a connector is connected to the third connection port is provided and when the connection detecting circuit detects that the connector is connected to the third connection port, the power supply circuit starts supplying of power to the third connection port”).
	It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Netsu for the purpose of allocating power to the antenna port only when the port is connected for communications, so that power is used conservatively. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kravets (US 2019/0146075) in view of Zhang (US 2014/0140435) in view of Laidig (US 20120051000), and further in view of Ramirez (US 2019/0280514), and further in view of Narayanan (US 20160378630).
Referring to claim 3, the combination of Kravets/Zhang/Laidig/Ramirez discloses system of claim 1, but the combination is not relied on for retrieving a networking device identifier for the networking device from the wireless identification system when the transceiver device is connected to the port.

It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Narayanan, as claimed, so that the device identifier is retrieved by the transceiver device, for the purpose of allowing the transceiver device to keep track of the device so that in subsequent connection it would know the device has been connected with before. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kravets (US 2019/0146075) in view of Zhang (US 2014/0140435) in view of Laidig (US 20120051000),  and further in view of Ramirez (US 2019/0280514), and further in view of Bronsnan (US 2002/0165023).
Referring to claim 6, the combination of Kravets/Zhang/Laidig/Ramirez discloses system of claim 1. The combination is not relied on for retrieving the configuration information from an Electronically Erasable Programmable Read Only Memory (EEPROM) subsystem that is included in the transceiver device.
Bronsnan discloses retrieving the configuration information from an Electronically Erasable Programmable Read Only Memory (EEPROM) subsystem that is included in the transceiver device (Par. configuration information for each port from data stored in the EEPROM 522.”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Brosnan, as claimed, so that the configuration information is stored in well-known storing system. Further, because EEPROM allows storing and modifying the stored configuration information. This would all modifying configuration information. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Allowable Subject Matter

Claims 4, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “wherein wireless identification system includes a mechanical connection to the IHS, and a release mechanism that is configured to be actuated to release the wireless identification system from the IHS”, as in claim 10 along with the limitations of the intermediate and base claims. Claims 1 and 17 recite the same allowable limitations.
Response to Arguments
10.	Applicant’s arguments submitted 7/15/2021 have been fully considered but are moot in view of new grounds of rejection.

Conclusion

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/Primary Examiner, Art Unit 2644